                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 SAT TECHNOLOGY, INC., et al.,                  :   Case No.: 1:18-CV-00907
                                                :
                  Plaintiffs,                   :
                                                :   Judge Douglas R. Cole
 v.                                             :
                                                :
 CECO ENVIRONMENTAL CORP.,                      :   AGREED CONFIDENTIALITY AND
                                                :   PROTECTIVE ORDER
                  Defendant.                    :


           This 24th day of January, it is hereby STIPULATED and AGREED between Plaintiffs

SAT Technology, Inc., et al. and Defendant CECO Environmental Corp. (jointly “the Parties”),

and it is hereby ORDERED by the Court, that the following terms and conditions shall govern the

use and handling of confidential information and documents produced by the Parties in the above-

captioned matter (“this Action”):


           1.       Limitation of Use. All documents produced and all information obtained

through discovery in this Action, to the extent they are subject to this Agreed Confidentiality and

Protective Order (the “Protective Order”), shall only be used for purposes of prosecuting or

defending this Action. Such documents may not be used for any other reason, including but not

limited to using such documents for a parties’ own personal business purposes. Except as set forth

herein, said documents or the information contained therein shall not be disclosed to any third

parties.

           2.       Definition of Confidential Information and Scope of Protective Order.

“Confidential Information” shall mean any and all information and things produced in discovery

or trial that a party deems to contain trade secrets or other proprietary, technical, or confidential
information that is not publicly available (including but not limited to commercial or business

information) and which such party has designated as “Confidential” or “Confidential – Attorneys’

Eyes Only” pursuant to the terms and mechanisms of this Protective Order. The provisions of this

Protective Order apply to all such information and things so designated.

        3.          Method of Asserting Confidentiality. To assert a claim that information or

things are “Confidential” or “Confidential – Attorneys’ Eyes Only,” the parties shall designate the

whole or any part of any documents or any such thing by stamping, imprinting or labeling them

with the words “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” upon

every page of a produced document and to the extent practicable with respect to other things

produced at the time of production. Such designations shall be used only as necessary in good faith

if such party reasonably believes that disclosure of such materials or information to persons other

than those listed below is substantially likely to cause injury to such party. In the case of deposition

testimony, confidentiality designations may be made during the deposition and in any event shall

be made within seven (7) days after the transcript has been received by counsel making the

designation and shall specify the testimony being designated confidential by page and line

number(s). Until the expiration of such seven-day period, the entire text of the deposition,

including all testimony therein and exhibits thereto, shall be treated as “Confidential” under this

Protective Order.

        4.          Deposition Testimony. In the event that any question is asked at a deposition

that a party or non-party asserts calls for Confidential Information, such question shall nonetheless

be answered by the witness fully and completely, to the extent possible, if required by law. Counsel

for the deponent shall, either at the deposition or within seven (7) days after the receipt of the

transcript thereof by said counsel, notify all counsel on the record or in writing, that certain



                                                   2
specified portions of that transcript and/or exhibits are deemed “Confidential” or “Confidential –

Attorneys’ Eyes Only” and subject to the provisions of the Protective Order.

       5.           Subsequent Designations. In the event that the producing party inadvertently

fails to designate discovery material as “Confidential” or “Confidential – Attorneys’ Eyes Only”

in this Action or any other re-filed action if this Action is dismissed, it may make such a

designation subsequently by notifying all parties to whom such discovery material was produced,

in writing, as soon as practicable. After receipt of such notification, the parties to whom production

has been made shall treat the designated discovery material as “Confidential” or “Confidential –

Attorneys’ Eyes Only,” subject to their right to dispute such designation in accordance with

Paragraph 10 below.

       6.           Access to Materials Designated “Confidential.” Materials designated as

“Confidential” may only be disclosed or made available by the party receiving such information

to the following individuals provided that such individuals are informed of the terms of this

Protective Order:

                    a.     The individual parties in this action and up to five (5) employees or
                           officers of the corporate parties to this action;

                    b.     counsel of record and paralegals, investigators, consultants, or
                           attorneys working with, retained, or employed by counsel of record in
                           connection with this Action;

                    c.     expert witnesses or consultant retained by the parties (directly or
                           through counsel) to assist in the preparation of the case;

                    d.     any witness who is deposed or testifies under oath in this matter;

                    e.     court reporters, videographers or stenographers at depositions;

                    f.     the Court, including law clerk personnel and other court staff; and

                    g.     other persons only after notice to all parties and upon order of the Court,
                           or upon written consent of the designating party.

                                                  3
       7.         The persons referred to under sub-paragraphs a and c of paragraph 6 shall be

furnished “Confidential” information only after they have agreed in writing, in the form annexed

hereto as “Exhibit A,” to be bound by the terms of this Protective Order. Outside counsel for the

Parties shall maintain copies of the aforementioned written agreements.

       8.         Access to Materials Designated “Confidential – Attorneys’ Eyes Only.”

Materials designed as “Confidential – Attorneys’ Eyes Only” may be disclosed or made available

by the party receiving such information only to the following individuals and provided that such

individuals are informed of the terms of this Protective Order:

                  a.      counsel for the receiving party;

                  b.      supporting personnel employed by counsel such as paralegals, legal
                          secretaries, data entry clerks, legal clerks, and private photocopying
                          services;

                  c.      experts or consultants;

                  d.      deponents who are listed as authors or recipients of the designated
                          materials (or with other deponents as may be agreed to by counsel);

                  e.      court reporters, videographers or stenographers at depositions; and

                  f.      the Court, including law clerk personnel and other court staff.

       9.         Prior to disclosing “Confidential Information” to a proposed expert or

consultant, the party receiving such information shall provide the proposed expert with a copy of

this Protective Order and shall secure written agreement from the proposed expert that he or she

agrees to comply with the terms and conditions of this Protective Order.

       10.        Objections and Procedures for Objections. Objections to designations must

be made in good faith and for good cause, in writing, stating with particularity the reasons therefor.

If a dispute over a designation cannot be settled, the objecting party shall notify the Court of the



                                                    4
dispute as promptly as possible by requesting that the Court hold a conference call with counsel

for all interested parties to seek resolution of the dispute. The burden to sustain any designation is

upon the designating party. The burden to sustain any objection to an individual’s access to

Confidential Information is upon the objecting party. There shall be no further disclosure of any

objected-to designated materials until the Parties or the Court have resolved the dispute unless the

parties have agreed to the contrary in writing.

       11.        Use of Confidential Information. In the event that any “Confidential” or

“Confidential – Attorneys’ Eyes Only” information is used for, or discussed in, or attached to any

pre-trial discovery or used in Court, the parties agree that any and all such materials shall be

deemed “Confidential” or “Confidential – Attorneys’ Eyes Only” (depending on the designation)

and may only be reviewed by the persons designated in paragraphs 6 and 8 above; provided that

nothing in this Protective Order shall be deemed to prohibit (a) any party from viewing any

motions, responses, replies, or other filings in this Action or (b) any party from including

information or materials deemed “Confidential” or “Confidential – Attorneys’ Eyes Only” at trial

or in any motion of filing in this Action subject to the terms of Paragraph 19.

       12.        Inadvertent Disclosure of Confidential Information. In the event that

Confidential Information is inadvertently disclosed, such disclosure shall not constitute a waiver

of any privilege or objection attached to the documents or information.

       13.        Limitation of Protective Order. No disclosure shall waive any rights or

privileges of any party granted by this Protective Order. This Protective Order shall not enlarge or

affect the proper scope of discovery in this Action or any other litigation, nor shall this Protective

Order imply that discovery material designated as “Confidential” or “Confidential – Attorneys’

Eyes Only” under the terms of this Protective Order is properly discoverable, relevant,



                                                  5
authenticated, or admissible in this Action or any other action. Nothing in this Protective Order

shall be deemed an admission that any particular Confidential Information is entitled to protection

under this Protective Order or any other law.

        14.        Right to Seek Additional Protection. The entry of this Protective Order shall

be without prejudice to the rights of the Parties, or any one of them, or of any non-party to assert

or apply for additional or different protection at their discretion.

        15.        Good Faith Effort to Comply. All counsel of record in this Action shall make

a good faith effort to comply with the provisions of this Protective Order and to ensure that their

clients do so. In the event of a change in counsel, retiring counsel shall fully instruct new counsel

of their responsibilities under this Protective Order and new or additional counsel shall execute

and serve upon counsel for all other parties a certification that they have read the Protective Order

and understand that they are bound by its terms.

        16.        Survival of Terms. The terms of this Protective Order shall survive and remain

in effect after the termination of this Action. The Parties shall take such measures as are necessary

and appropriate to prevent the disclosure of Confidential Information, through inadvertence or

otherwise, after the conclusion of this Action.

        17.        Subpoena of Confidential Information. If Confidential Information in the

possession of a receiving party is subpoenaed by any court, administrative or legislative body, or

any other person or organization purporting to have authority to subpoena such data or information,

the party to whom the subpoena is directed shall not, to the extent permitted by applicable law,

provide or otherwise disclose such documents or information without waiting ten (10) business

days after first notifying counsel for the producing party in writing of: (1) the information and

documentation which is requested for production in the subpoena; (2) the date on which



                                                   6
compliance with the subpoena is requested; (3) the location at which compliance with the subpoena

is requested; (4) the identity of the party serving the subpoena; and (5) the case name, jurisdiction

and index, docket, complaint, charge, civil action or other identification number or other

designation identifying the litigation, administrative proceeding or other proceeding in which the

subpoena has been issued.

       18.        Inadvertent Production of Privileged Information. Inadvertent production

of documents subject to work-product immunity, the attorney-client privilege or other legal

privilege protecting information from discovery shall not constitute a waiver of the immunity or

privilege, provided that the producing party shall promptly notify the receiving party in writing of

such inadvertent production. If reasonably prompt notice is given, such inadvertently produced

documents and all copies thereof, as well as all notes or other work product reflecting the contents

of such materials, shall be returned to the producing party or destroyed, upon request, and such

returned or destroyed material shall be deleted from any litigation-support or other database. Any

work-product that is inadvertently produced, and any notes reflecting the contents of such

materials, shall be destroyed upon request subject to any challenges as to whether such documents

are work-product. No use shall be made of such documents during deposition or at trial, nor shall

they be shown to anyone who was not given access to them prior to the request to return or destroy

them, unless and until the Court resolves any dispute over whether any applicable privilege applies

or the parties agree otherwise in writing. The party returning such material may move the Court

for an order compelling production of the material, but such motion shall not assert as a ground

for entering such an order the fact or circumstances of the inadvertent production.

       19.        Filing or Use of Confidential Information at Hearing or Trial.                This

Protective Order does not restrict or limit the use of Confidential Information at any hearing or



                                                 7
trial (as evidence, to refresh recollections, to impeach witnesses, or for any other lawful purpose)

or within or as an attachment to any motion, response, reply, or other filing with the Court, except

that any Party or non-party desiring to file or submit to the Court Confidential Information shall

first seek permission from the Court to file or submit said Confidential Information under seal and

shall file or submit it in that form unless the Court orders otherwise. The parties’ designation of

materials as “Confidential” or Confidential – Attorneys’ Eyes Only” pursuant to this Protective

Order does not entitle any party to file that material under seal; rather, the party seeking to preserve

the confidentiality of the material through filing under seal must establish that doing so is

consistent with the requirements for sealing set forth in Shane Grp. Inc. v. Blue Cross Blue Shield,

825 F.3d 299 (6th Cir. 2016), and must comply with the procedures for sealing set forth in S.D.

Ohio Civ. R. 5.2.1. Before seeking to file under seal, the parties shall confer to determine whether

sealing is necessary. In the event that one or both of the parties contend that sealing is necessary,

the parties shall contact the Court to discuss the appropriate manner to put the Sealing Order issue

before the Court.

         20.        Return or Destruction of Confidential Information Upon Conclusion. No

later than within thirty (30) days after the termination of this Action (including any appeals or the

expiration of time to file such appeals), whether by final adjudication on the merits, settlement, or

otherwise, all Confidential Information, all copies thereof, all extracts, tabulations and

compilations, thereof, in any form whatsoever, shall be returned to counsel for the party that

originally produced it. Alternatively, the Parties may agree in writing upon appropriate methods

of destroying documents containing Confidential Information so that third parties cannot learn that

information. This provision shall not require the Court’s return of any documents filed with the

Court.



                                                   8
       21.        Jurisdiction of Court. This Court shall retain jurisdiction to enforce the terms

of this Protective Order.

       SO ORDERED.

 January 24, 2020
 DATE                                               DOUGLAS R. COLE
                                                    UNITED STATES DISTRICT JUDGE




                                                9
